                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor

                                         7
                                                                       UNITED STATES BANKRUPTCY COURT
                                         8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                         9
                                                                                   SAN JOSE DIVISION
                                        10

                                        11
                                             In re                                                 CASE No.: 21-50915-SLJ
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125




                                             PIERCE CONTRACTORS, INC.
 60 N. KEEBLE AVE




                                        13                                                         STATUS CONFERENCE STATEMENT
                      (408) 295-5595




                                        14                  Debtor
                                                                                                   CHAPTER 11
                                        15                                                         (Subchapter V)

                                        16
                                                                                                   Date:    Sept. 2, 2021
                                        17                                                         Time:    10:00 AM
                                                                                                   Ctrm.:   Telephonic or Video Only***
                                        18

                                        19

                                        20
                                                     Comes now Pierce Contractors, Inc. as Debtor-in-possession in the above-referenced
                                        21
                                             proceeding (“Debtor” hereinafter) and respectfully submits the herein status conference statement.
                                        22

                                        23                                        Introductory Statement

                                        24           Debtor is a plumbing contractor. Business opportunities are abundant. However, Debtor’s
                                        25 responsible individual has been struggling with a personal tragedy whereby his wife and relatives

                                        26
                                             were killed in a plane crash. Hence, he is having difficulty focusing on his business. This case,
                                        27
                                             and the related individual case, are forcing him to focus on the formalities of running a business.
                                        28                                                     1
                                                                                   Status Conference Statement
                                       Case: 21-50915      Doc# 45      Filed: 08/19/21     Entered: 08/19/21 17:18:27       Page 1 of 4
                                         1          Debtor is the owner of real property at 194 Lantz Drive, Morgan Hill, CA (“Property”

                                         2 hereinafter). Debtor operates his business from the Property. Further Mr. Pierce individually and

                                         3
                                             his sons live in the Property.
                                         4
                                                    Every effort has been made to expedite this case towards confirmation. Within days of the
                                         5
                                             commencement date, debtor filed the following:
                                         6
                                                    Motion to impose stay
                                         7

                                         8          Motion to employ The Fuller Law Firm, P.C.

                                         9          Motion to value collateral of 1st trust deed
                                        10          Motion to value to avoid 2nd and 3rd trust deed
                                        11
                                                    Motion in Incur debt
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                    Ex-parte Application for expedited plan review conference.
                                        13
                      (408) 295-5595




                                        14

                                        15                                      Status Conference Questions

                                        16          1.      Factors Leading to Bankruptcy.

                                        17          Debtor filed the herein case to stay the foreclosure sale of the Property.
                                        18          2.      Schedule for Filing Plan
                                        19
                                                    A plan was filed on July 13, 2021, 4 days after the commencement of the case.
                                        20
                                                    3.      Outline of Proposed Plan
                                        21
                                                    The plan contemplates paying the following creditors:
                                        22

                                        23          a.      Pay the holder of the 1st trust deed the value of its collateral

                                        24          b.      Avoid the junior liens and treat these as general unsecured creditors.

                                        25          c.      Pay general unsecured creditors a dividend of 10% of their allowed claim.
                                        26
                                                    Plan feasibility depends on the infusion of money from Debtor’s sons as well as a
                                        27
                                             refinance of the Property. Declarations from sons Bradley and Brandon are on record evidencing
                                        28                                                      2
                                                                                    Status Conference Statement
                                       Case: 21-50915       Doc# 45     Filed: 08/19/21      Entered: 08/19/21 17:18:27          Page 2 of 4
                                         1 their ability and willingness to infuse cash. There are ongoing negotiations by Farsad Law

                                         2 Offices, which represents Mr. Pierce individually, re a buyout of the 1st position Raissi note.

                                         3
                                             Absent resolution, the motion to value will be set for hearing.
                                         4
                                                    4.      Insurance
                                         5
                                                    Debtor has produced general liability insurance. Debtor has produced evidence of
                                         6
                                             insurance of the Property.
                                         7

                                         8          5.      Retention of Professionals

                                         9          An application employing The Fuller Law Firm, P.C. was filed on the commencement date
                                        10 and a proposed order uploaded. The order was never entered or returned unsigned. It has been re-

                                        11
                                             uploaded.
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                    6.      Post-petition operations
                                        13
                      (408) 295-5595




                                                    Debtor continues to operate the plumbing business.
                                        14

                                        15          7.      Litigation

                                        16                  None

                                        17          8.      Attendance at meeting of Creditors
                                        18                  The IDI has been completed. The 341 has been concluded.
                                        19
                                                    9.      MOR
                                        20
                                                            Debtor’s first MOR is due tomorrow.
                                        21
                                                    10.     Cash Collateral
                                        22

                                        23                  Debtor’s sons reside at the Property and make monthly contributions to the

                                        24 household. There is no written agreement. It is unclear whether this constitutes cash collateral.

                                        25          11.     Relief from Stay
                                        26
                                                            The Court denied Debtor’s motion to impose stay. There is no stay in this case.
                                        27
                                                    12.     Motions to Assume or Reject Executory Contracts
                                        28                                                     3
                                                                                   Status Conference Statement
                                       Case: 21-50915      Doc# 45        Filed: 08/19/21   Entered: 08/19/21 17:18:27      Page 3 of 4
                                         1                None anticipated.

                                         2

                                         3
                                                   Respectfully submitted,
                                         4

                                         5
                                             DATED: August 19, 2021                 THE FULLER LAW FIRM, PC
                                         6

                                         7
                                                                                    By: /s/ Lars T. Fuller________________
                                         8                                              LARS T. FULLER
                                                                                        Attorney for Debtor
                                         9

                                        10

                                        11
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28                                                 4
                                                                               Status Conference Statement
                                       Case: 21-50915    Doc# 45      Filed: 08/19/21   Entered: 08/19/21 17:18:27   Page 4 of 4
